          Case 1:19-cv-06242-JMF Document 64 Filed 11/23/20 Page 1 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
RAVI KALIA,                                                            :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    19-CV-6242 (JMF)
                  -v-                                                  :
                                                                       :   OPINION AND ORDER
CITY UNIVERSITY OF NEW YORK, et al.,                                   :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiff Ravi Kalia, a tenured professor of history at the City College of New York

(“CCNY”) within the City University of New York (“CUNY”) system, brings this suit against

CUNY and three CUNY employees (the “Individual Defendants”). In particular, Kalia raises a

slew of discrimination, hostile work environment, and retaliation claims under Title VII of the

Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e et seq.; the New York State Human

Rights Law (“NYSHRL”), N.Y. Exec. Law §§ 290 et seq.; and the New York City Human

Rights Law (“NYCHRL”), N.Y.C. Admin. Code §§ 8-101 et seq. He also brings state common-

law claims against the Individual Defendants for tortious interference of contract and tortious

interference with a potential economic advantage. Defendants now move, pursuant to Rule 12(b)

of the Federal Rules of Civil Procedure, to dismiss Kalia’s claims. See ECF No. 33. For the

reasons that follow, Defendants’ motion is GRANTED.

                                               BACKGROUND

        The following relevant facts are drawn from the First Amended Complaint

(“Complaint”), see ECF No. 30 (“FAC”), except where noted, and are taken as true for purposes

of this motion. See, e.g., Kleinman v. Elan Corp., 706 F.3d 145, 147, 152 (2d Cir. 2013).
         Case 1:19-cv-06242-JMF Document 64 Filed 11/23/20 Page 2 of 19




       Kalia, who is of Indian descent, has been a history professor at CCNY since 1993. FAC

¶ 30. He alleges that he has long faced obstacles to promotion at the school. Although he sought

tenure in 1995, for instance, he was not promoted to that status until January 1, 2003, after he

filed a lawsuit in this District challenging CUNY’s review procedures and filed a claim of

discrimination with the Equal Employment Opportunity Commission (“EEOC”). Id. ¶¶ 31-32,

44-48, 68-71. In 2008, Kalia applied for distinguished professorship status, a distinction that

came with additional compensation and reputational benefits. Id. ¶¶ 15, 77. According to the

Complaint, however, his application stalled at the divisional review level due to “disparate

treatment, discrimination and retaliation against him.” Id. ¶ 79. In 2012, following a change in

the school’s administration, Kalia considered reapplying for a distinguished professorship, but

his attempt was thwarted by Paul Occhiogrosso, counsel to the President of CCNY, and then-

Dean of Humanities Eric Weitz. Id. ¶¶ 9-10, 80. Weitz — a Caucasian man — submitted his

own name for a distinguished professorship and, with Occhiogrosso’s endorsement, convinced

the history department chair to inform the school provost that the department’s executive

committee was unable to process Kalia’s application at the time. Id. ¶¶ 80-83. Weitz’s own bid

was eventually approved even though, as an administrator, he was not eligible for distinguished

professorship status pursuant to the school’s collective bargaining agreement. Id. ¶ 85.

       The events giving direct rise to Kalia’s claims in this suit began in 2015. In February of

that year, he once again renewed his bid for distinguished professor status, only to face more

push back. Id. ¶¶ 93-94. Seemingly at the behest of Occhiogrosso and Weitz, and although not

required by CCNY’s by-laws, the then-chair of the history department Craig Daigle required

Kalia to supplement his application with a nomination from within the department. Id. ¶¶ 96-97.

According to Kalia, past applications for distinguished professorship status by non-Asian, non-




                                                 2
         Case 1:19-cv-06242-JMF Document 64 Filed 11/23/20 Page 3 of 19




Indian professors who had not previously complained of discrimination, including Weitz’s, were

considered with only a single nomination from outside the department. Id. ¶¶ 98-99. After

receiving pressure from others, including Michelle Baptiste, the then-Dean of Diversity, Daigle

eventually rescinded this requirement in May 2015 and proceeded on the basis of the two

nominations in Kalia’s file. Id. ¶ 100. Daigle did not treat the application of Beth Baron, a

female Caucasian applicant, in the same manner. Id. ¶¶ 101, 108.

       Nevertheless, on November 20, 2015, an ad hoc committee declined to advance Kalia’s

application. Id. ¶¶ 106, 109. According to the Complaint, the ad hoc committee was merely

supposed to ensure that Kalia’s and Baron’s applications were complete (Kalia’s file was

missing letters of reference), id. ¶¶ 106-09, 112, but the committee “overstepped its mandate” by

rendering an adverse decision against Kalia, id. ¶ 113. Lisa Cocio, then the President of CCNY,

eventually overturned the committee’s decision and referred Kalia’s application to Baptiste. Id.

¶ 114-15. According to the Complaint, Baptiste found that Weitz and Occhiogrosso had

attempted to thwart Kalia’s efforts to become a distinguished professor because he “had litigated

against CCNY.” Id. ¶¶ 116-22. In the spring of 2016, Kalia “worked with Baptiste to get a new

committee created” to review his candidacy. Id. ¶ 123. Later that year, Cocio resigned and

Vincent Boudreau became President of CCNY. Id. ¶¶ 124-25. Under Boudreau’s leadership,

Kalia’s application remained stagnant. Kalia complained of discrimination and lack of

inclusiveness at CUNY to Boudreau in March 2017, but Boudreau did nothing to address Kalia’s

concerns. Id. ¶ 129. Instead, Boudreau helped dismantle the President’s Council on Diversity.

Id. ¶ 130. Kalia also met with Boudreau in April 2017 to discuss his distinguished professorship

application. Id. ¶ 131. Although Boudreau assured Kalia that he had not “lost any ground,” id.,

Boudreau eventually reversed course and informed Kalia by email on August 3, 2017, that




                                                 3
         Case 1:19-cv-06242-JMF Document 64 Filed 11/23/20 Page 4 of 19




Boudreau would not take any action on Kalia’s application because of the ad hoc committee’s

November 2015 decision. See ECF No. 34-3, at 15 (“August 3, 2017 Email”). Specifically,

Boudreau explained that “Distinguished Professor applications only come before the College

President upon recommendation of the [Review Committee], and review and recommendation by

the Faculty Committee Personnel Matters” and that he would not take further action on Kalia’s

application because it did not “reach that level.” Id. The following year, Kalia “sought to

reboot” his application, but it “continued to languish” due, in part, to Occhiogrosso’s and

Weitz’s continued interference. ECF No. 55 (“Kalia Decl.”), ¶¶ 14-22. On June 19, 2020, Kalia

was advised that his bid would be ripe for review in the fall. Id. ¶ 23.

       Separate and apart from Kalia’s efforts to obtain a distinguished professorship, in June

2015, he was awarded a salary supplement “to assist in raising awareness, and increasing the

participation, of CCNY with regard to [the Asian American/Asian Research Institute] and its

programming.” FAC ¶ 138. Kalia’s salary supplement, however, was not renewed for the 2017-

2018 year “[d]espite his ongoing efforts for diversity and ongoing development within the

courses proffered to students at CCNY.” Id. ¶ 143. On September 14, 2017, the Provost’s

Office informed Kalia that his salary supplement was still “pending.” Id. ¶ 150. Kalia continued

to perform the duties associated with the salary supplement in good faith, id. ¶ 151, but, at the

time the Complaint was filed, he had not received it, id. ¶¶ 152-55.

       Kalia filed a charge with the EEOC on or about July 5, 2018. ECF No. 30-2 (“EEOC

Charge”). On July 3, 2019, Kalia filed this action. In his operative complaint, he alleges that

CUNY, through the conduct of Boudreau, Occhiogrosso, and Weitz, violated Title VII by

subjecting him to national and race discrimination, a hostile work environment, and retaliation.

FAC ¶¶ 175-92, 203-08. Kalia brings parallel claims against the Individual Defendants under




                                                 4
         Case 1:19-cv-06242-JMF Document 64 Filed 11/23/20 Page 5 of 19




the NYSHRL and NYCHRL, and further alleges tortious interference of contract and tortious

interference with a potential economic advantage. Id. ¶¶ 193-202, 209-37. The Complaint

alleges that Defendants’ retaliation continued even after his 2018 EEOC charge. Specifically,

Kalia alleges that after filing the EEOC charge, he once again sought consideration for

distinguished professorship. FAC ¶ 158. And once again, Occhiogrosso and others sought to

block the application based on his litigation against CCNY. Id. ¶¶ 158-173.

                                      LEGAL STANDARDS

       In evaluating a motion to dismiss pursuant to Rule 12(b)(6), the Court must accept all

facts set forth in the Complaint as true and draw all reasonable inferences in the plaintiff’s favor.

See, e.g., Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122, 124 (2d Cir. 2008) (per curiam).

A claim will survive a Rule 12(b)(6) motion only if the plaintiff alleges facts sufficient “to state a

claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007). A claim is facially plausible “when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). A plaintiff must

show “more than a sheer possibility that a defendant has acted unlawfully,” id., and cannot rely

on mere “labels and conclusions” to support a claim, Twombly, 550 U.S. at 555. If the plaintiff’s

pleadings “have not nudged [his or her] claims across the line from conceivable to plausible,

[the] complaint must be dismissed.” Id. at 570. Where, as here, a plaintiff brings claims of

employment discrimination, “[t]he facts required by Iqbal to be alleged in the complaint need not

give plausible support to the ultimate question of whether the adverse employment action was

attributable to discrimination. They need only give plausible support to a minimal inference of




                                                  5
         Case 1:19-cv-06242-JMF Document 64 Filed 11/23/20 Page 6 of 19




discriminatory motivation.” Littlejohn v. City of New York, 795 F.3d 297, 311 (2d Cir. 2015);

see Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 86-87 (2d Cir. 2015).

       Significantly, Rule 12(d) provides that if “matters outside the pleadings” are submitted in

connection with a Rule 12(b)(6) motion, a court may consider those documents and treat the

motion “as one for summary judgment under Rule 56.” Fed. R. Civ. P. 12(d); see Global

Network Commc’ns, Inc. v. City of New York, 458 F.3d 150, 154-55 (2d Cir. 2006). A district

court acts properly in converting a motion to dismiss into a motion for summary judgment when

the court gives all parties “a reasonable opportunity to present all the material that is pertinent to

the motion.” Fed. R. Civ. P. 12(d); see Sahu v. Union Carbide Corp., 548 F.3d 59, 67 (2d Cir.

2008); In re G. & A. Books, Inc., 770 F.2d 288, 295 (2d Cir. 1985). Under Rule 56, summary

judgment is appropriate where the admissible evidence and pleadings demonstrate “no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a); see also Johnson v. Killian, 680 F.3d 234, 236 (2d Cir. 2012) (per curiam). A

dispute over an issue of material fact is genuine “if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986); accord Roe v. City of Waterbury, 542 F.3d 31, 35-36 (2d Cir. 2008). The moving

party bears the initial burden of demonstrating the absence of a genuine issue of material fact.

See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “In moving for summary judgment

against a party who will bear the ultimate burden of proof at trial, the movant’s burden will be

satisfied if he can point to an absence of evidence to support an essential element of the

nonmoving party’s claim.” Goenaga v. March of Dimes Birth Defects Found., 51 F.3d 14, 18

(2d Cir. 1995) (citing Celotex, 477 U.S. at 322-23); accord PepsiCo, Inc. v. Coca-Cola Co., 315

F.3d 101, 105 (2d Cir. 2002) (per curiam). In ruling on a summary judgment motion, all




                                                  6
         Case 1:19-cv-06242-JMF Document 64 Filed 11/23/20 Page 7 of 19




evidence must be viewed “in the light most favorable to the non-moving party,” Overton v. N.Y.

State Div. of Military & Naval Affairs, 373 F.3d 83, 89 (2d Cir. 2004), and the Court must

“resolve all ambiguities and draw all permissible factual inferences in favor of the party against

whom summary judgment is sought,” Sec. Ins. Co. of Hartford v. Old Dominion Freight Line,

Inc., 391 F.3d 77, 83 (2d Cir. 2004).

                                        FEDERAL CLAIMS

       The Court will begin with Kalia’s claims under Title VII. He brings four discrete sets of

claims: first, a claim for discriminatory failure to appoint him to distinguished professor status;

second, a claim for discriminatory non-renewal of his salary supplement; third, retaliation

claims; and fourth, a hostile work environment claim. Defendants argue that many of Kalia’s

claims are time barred, see ECF No. 35 (“Defs.’ Mem.”), at 7-9, and that all fail as a matter of

law, see id. at 9-15. The Court will address each argument in turn.

A. Timeliness

       Defendants contend that Kalia’s discrimination and retaliation claims based on his bid for

distinguished professorship and denial of a salary supplement must be dismissed as untimely.1

In New York, a plaintiff claiming employment discrimination under Title VII must file a charge

with the EEOC no more than 300 days “after the alleged unlawful employment practice

occurred.” See 42 U.S.C. § 2000e-5(e)(1); Harris v. City of New York, 186 F.3d 243, 247 n.2 (2d




1
       The EEOC issued Kalia a right-to-sue letter on April 4, 2019, and simultaneously closed
Kalia’s file because his “charge was not timely filed with [the] EEOC.” ECF No. 30-1. In light
of Defendants’ timeliness challenge and out of an abundance of caution, the Court may and does
review the Complaint to make its own determinations with respect to the timeliness of Kalia’s
claims. See Bivines v. Temple Univ. of Commonwealth Sys. of Higher Educ., 284 F. Supp. 3d
587, 589-90 (E.D. Pa. 2018). The Court does not consider the timeliness of Kalia’s hostile work
environment claim because Defendants did not raise the issue in their motion.



                                                  7
         Case 1:19-cv-06242-JMF Document 64 Filed 11/23/20 Page 8 of 19




Cir. 1999) (noting that New York is a “deferral state for Title VII” purposes which “calls for

application of the 300-day rule”). Crucially, “the word practice in this context refers to a discrete

act or single occurrence,” and the word “occurred” refers to the day the discrete retaliatory or

discriminatory act happened. Vega, 801 F.3d at 79 (internal quotation marks omitted). It

follows that “[t]imeliness is measured from the date that the employee receives notice of the

discriminatory decision.” Walker v. Linklaters LLP, 948 F. Supp. 2d 396, 399 (S.D.N.Y. 2013).

       Kalia’s charge is dated June 29, 2018, and was received by the EEOC on July 5, 2018.

See ECF No. 30-2; see also Kalia Decl. ¶ 14. Thus, any claims based on conduct that occurred

before September 2, 2017 (or September 8, 2017 — the six days makes no difference) are

untimely. That is the case with respect to Kalia’s claims arising out of the failed bid for

distinguished professorship. According to the Complaint, Kalia applied for the distinguished

professorship in February 2015, FAC ¶ 93, and that application was denied by the ad hoc

committee on November 20, 2015, id. ¶¶ 105, 113; see ECF No. 34-3, at 4; August 3, 2017

Email; Defs.’ Mem. 4. Arguably, any claims arising from that rejection occurred at that moment

— or, to be more precise, when Kalia learned of the decision shortly thereafter. See,

e.g., Delaware State Coll. v. Ricks, 449 U.S. 250, 258 (1980) (holding in a case involving the

denial of academic tenure that the filing limitations period commences “at the time the tenure

decision was made and communicated” to the plaintiff). At the latest, however, the clock began

to run on August 3, 2017, when Boudreau emailed Kalia and unambiguously advised him that no

further action would be taken in connection with his application. See August 3, 2017 Email.

       The wrinkle is that Boudreau’s email is not referenced anywhere in Kalia’s Complaint.

Instead, in support of their motion to dismiss, Defendants filed their submission to the EEOC,

which contained Boudreau’s email to Kalia. The Court could probably consider the email




                                                 8
         Case 1:19-cv-06242-JMF Document 64 Filed 11/23/20 Page 9 of 19




anyway, on the ground that it is “integral” to the allegations in the Complaint. See, e.g., DiFolco

v. MSNBC Cable LLC, 622 F.3d 104, 111 (2d Cir. 2010). Out of an abundance of caution,

however, the Court entered an order inviting supplemental briefing from the parties on

“[w]hether and to what extent the Court may consider the August 3, 2017 email in deciding

Defendants’ motion to dismiss” and “whether the Court should treat the portion of Defendants’

motion to which the email relates as a motion for summary judgment.” ECF No. 42, at 2. The

Court further instructed the parties to “file any materials that they believe are pertinent to the

motion, including, but not limited to any additional evidence, affidavits, or declarations.” Id.

(internal quotation marks and citation omitted). Both parties submitted supplemental

memoranda, declarations, and additional extrinsic evidence in response. ECF Nos. 46-56. In

light of those submissions, the Court can — and, to the extent necessary, does — convert this

portion of Defendants’ motion to a motion for summary judgment pursuant to Rule 56. See, e.g.,

Sahu, 548 F.3d at 67. So converted, the motion can — indeed must — be granted.

       Pointing to emails from earlier this year showing that his application for distinguished

professorship is still under review, Kalia’s sole argument to the contrary is that his claims are

subject to the “continuing violation” doctrine. See ECF No. 54, at 5. That doctrine provides

that, “if a plaintiff has experienced a continuous practice and policy of discrimination, the

commencement of the statute of limitations period may be delayed until the last discriminatory

act in furtherance of it.” Fitzgerald v. Henderson, 251 F.3d 345, 359 (2d Cir. 2001) (internal

quotation marks and alteration omitted). The doctrine, however, “is heavily disfavored in the

Second Circuit and courts have been loath to apply it absent a showing of compelling

circumstances.” Weslowski v. Zugibe, 14 F. Supp. 3d 295, 304 (S.D.N.Y. 2014) (internal

quotation marks omitted). And in any event, “discrete discriminatory acts” — including




                                                  9
        Case 1:19-cv-06242-JMF Document 64 Filed 11/23/20 Page 10 of 19




“termination, failure to promote, denial of transfer, or refusal to hire” — “are not actionable if

time barred, even when they are related to acts alleged in timely filed charges.” Nat’l R.R.

Passenger Corp. v. Morgan, 536 U.S. 101, 113-14 (2002) (emphasis added); see Lambert v.

Genesee Hosp., 10 F.3d 46, 53 (2d Cir. 1993) (“[M]ultiple incidents of discrimination, even

similar ones, that are not the result of a discriminatory policy or mechanism do not amount to a

continuing violation.” (emphasis added)), abrogated on other grounds by Kasten v. Saint-Gobain

Performance Plastics Corp., 563 U.S. 1 (2011). That is the case here. In fact, by his own

admission, Kalia “reboot[ed]” — or renewed — his application for distinguished professorship

after he filed his EEOC charge. Kalia Decl. ¶¶ 14-15. The pendency of that new application,

therefore, does not render Kalia’s claims arising from his 2015 bid for distinguished

professorship timely. See Chukwueze v. N.Y.C. Emps.’ Ret. Sys., 891 F. Supp. 2d 443, 451

(S.D.N.Y. 2012).

       Defendants make a weaker case for dismissal of Kalia’s claims relating to the denial of a

salary supplement on timeliness grounds, as Kalia alleges that the matter was still pending as of

September 14, 2017. See FAC ¶¶ 150, 153. Ultimately, however, the Court need not and does

not address the timeliness of those claims because, for the reasons discussed below, the Court

concludes that they fail for other reasons.

B. Failure to State a Claim

       The Court turns, then, to the merits of Kalia’s claims for discrimination with respect to

the non-renewal of his salary supplement, retaliation (except insofar as it relates to the 2015

application for distinguished professorship because, as discussed, such claims are untimely), and

hostile work environment. The Court will address each set of claims in turn.




                                                 10
        Case 1:19-cv-06242-JMF Document 64 Filed 11/23/20 Page 11 of 19




   1. Discriminatory Non-Renewal of the Salary Supplement

       Strangely, although Kalia argues that his discrimination claim based on the non-renewal

of the salary supplement is timely, he does not actually counter Defendants’ argument that the

claim is implausible under Title VII. Compare ECF No. 40 (“Pl.’s Opp’n”), at 7-8 (merely

articulating the facts surrounding the salary supplement claim), and id. at 14-15 (arguing only

that Kalia’s distinguished professorship discrimination claim is plausible), with Defs.’ Mem. 10-

11. In light of that failure, the Court can and does deem the claim abandoned. See generally

Kovaco v. Rockbestos-Surprenant Cable Corp., 834 F.3d 128, 143 (2d Cir. 2016); Camarda v.

Selover, 673 F. App’x 26, 30 (2d Cir. 2016) (summary order). But even if not abandoned,

Kalia’s claim must be dismissed on the merits. To survive Defendants’ motion, the allegations

in Kalia’s Complaint must “give plausible support to a minimal inference of discriminatory

motivation.” Littlejohn, 795 F.3d at 311. Such an inference “can arise from circumstances

including . . . more favorable treatment of employees not in the protected group.” Id. at 312

(internal quotation marks omitted). A plaintiff “does not have to prove that the comparators

were similarly situated in all material aspects,” Daniels v. City of New York, No. 17-CV-9960

(LGS), 2019 WL 251511, at *4 (S.D.N.Y. Jan. 17, 2019) (internal quotation marks omitted), but

the Court “still must determine whether, based on a plaintiff’s allegations in the complaint, it is

plausible that a jury could ultimately determine that the comparators are similarly situated. Thus,

well-pled facts showing that the plaintiff has been treated differently from others similarly

situated remains an essential component of such a claim and conclusory allegations of selective

treatment are insufficient.” Mosdos Chofetz Chaim, Inc. v. Vill. of Wesley Hills, 815 F. Supp. 2d

679, 698 (S.D.N.Y. 2011) (alterations and internal quotation marks omitted); accord Dooley v.




                                                 11
        Case 1:19-cv-06242-JMF Document 64 Filed 11/23/20 Page 12 of 19




JetBlue Airways Corp., No. 14-CV-4432 (JMF), 2015 WL 1514955, at *3 (S.D.N.Y. Apr. 1,

2015), aff’d in relevant part, 636 F. App’x 16, 20 (2d Cir. 2015) (summary order).

       Conclusory allegations aside, Kalia fails to identify any similarly situated counterparts

whose salary renewals were not denied, alleging only that “[o]ther non-Indian professors who

have never complained of discrimination or been forced to file actions against CCNY to protect

their rights and to thwart the discriminatory decisions of CCNY have not been so stripped of

their previously granted salary supplements, especially under circumstances when they continued

to do the supplemental work that resulted in the original grant.” FAC ¶ 144; see also id. ¶¶ 145,

181. That does not suffice. See, e.g., Littlejohn, 795 F.3d at 311 (requiring a plaintiff to provide

“at least minimal support for the proposition that the employer was motivated by discriminatory

intent”); Daniels, 2019 WL 251511, at *4 (dismissing a claim of racial discrimination based on

the plaintiff’s failure to describe the circumstances surrounding his and his comparators’ work

histories or the events leading up to their differing punishments). Accordingly, Kalia’s

discrimination claim premised on his salary supplement must be and is dismissed.

   2. Retaliation

       Next, to state a retaliation claim, Kalia must “give plausible support to the reduced prima

facie requirements” of “(1) participation in a protected activity; (2) that the defendant knew of

the protected activity; (3) an adverse employment action; and (4) a causal connection between

the protected activity and the adverse employment action.” Febrianti v. Starwood WorldWide,

No. 15-CV-635 (JMF), 2016 WL 502027, at *3 (S.D.N.Y. Feb. 8, 2016) (internal quotation

marks omitted). More specifically, Kalia must allege that “retaliation was a ‘but-for’ cause of

the employer’s adverse action[s].” Duplan v. City of New York, 888 F.3d 612, 625 (2d Cir.

2018) (internal quotation marks omitted). “[P]roof of causation can be shown either: (1)




                                                 12
        Case 1:19-cv-06242-JMF Document 64 Filed 11/23/20 Page 13 of 19




indirectly, by showing that the protected activity was followed closely by discriminatory

treatment, or through other circumstantial evidence such as disparate treatment of fellow

employees who engaged in similar conduct; or (2) directly, through evidence of retaliatory

animus directed against the plaintiff by the defendant.” Gordon v. N.Y.C. Bd. of Educ., 232 F.3d

111, 117 (2d Cir. 2000). Generally, “a close temporal relationship between a plaintiff’s

participation in protected activity and an employer’s adverse actions can be sufficient to establish

causation.” Treglia v. Town of Manlius, 313 F.3d 713, 720 (2d Cir. 2002). But retaliation claims

relying solely on temporal proximity to demonstrate a causal connection are difficult to prove

and the temporal proximity must be “very close.” Clark County Sch. Dist. v. Breeden, 532 U.S.

268, 273 (2001).

       Measured against these standards, Kalia’s remaining retaliation claims fall short. Kalia

alleges that (1) he engaged in protected activities when he made complaints on behalf of himself

and other CUNY employees, including his most recent filing with the EEOC; (2) Defendants

were aware of the protected activity; (3) he suffered an adverse employment action when he was

denied the salary supplement and other opportunities, such as teaching graduate courses; and

(4) the adverse consequences were a result of his complaints. FAC ¶¶ 206-07. Kalia, however,

does not plausibly allege a causal connection between any protected activity and the alleged

adverse employment actions. First, Kalia’s salary supplement was denied before he filed his

EEOC charge in 2018. Id. ¶ 143. Although Kalia alleges that Occhiogrosso and Weitz

campaigned against his distinguished professorship bid because he filed a discrimination lawsuit

and charge against CUNY in 1998 and 2002, id. ¶¶ 48, 68, Kalia does not plausibly make the

same connection between those activities and the denial of his salary supplement. Disregarding

conclusory allegations that the school dismantled diversity programs out of racial animus and




                                                13
        Case 1:19-cv-06242-JMF Document 64 Filed 11/23/20 Page 14 of 19




otherwise disfavored non-Caucasians, see Pl.’s Opp’n 15 n.6, Kalia is left with the temporal

proximity — or lack thereof — between the 2002 complaint and the alleged adverse action in

September 2017. That is plainly insufficient. See, e.g., Jones v. N.Y.C. Bd. of Educ., No. 09-

CV-4815 (RWS), 2012 WL 1116906, at *14 (S.D.N.Y. Apr. 2, 2012) (“District courts in this

circuit consistently have found that an intervening period of more than two to three months is

insufficient to establish a causal connection through temporal proximity alone.”). Second, Kalia

does not establish precisely when any of the other alleged retaliatory actions took place after he

filed the EEOC charge in 2018. Nor does he plausibly allege that Defendants mentioned that

charge when implementing any of the alleged adverse actions against him. This, too, is not

enough. See, e.g., Farooq v. N.Y.C. Health & Hosps. Corp., No. 19-CV-6294 (JMF), 2020 WL

5018387, at *10 (S.D.N.Y. Aug. 25, 2020). Accordingly, Kalia’s retaliation claims must be and

are dismissed.

   3. Hostile Work Environment

       Finally, for Kalia’s Title VII hostile work environment claim to survive, he must allege

that (1) his workplace was permeated with discriminatory intimidation that was sufficiently

severe or pervasive to alter the conditions of the work environment; and (2) a specific basis

exists for imputing the conduct that created the hostile environment to CUNY. See, e.g.,

Petrosino v. Bell Atl., 385 F.3d 210, 214 (2d Cir. 2004). It is well established that “[i]solated

incidents usually will not suffice to establish a hostile work environment,” Redd v. N.Y. Div. of

Parole, 678 F.3d 166, 175-76 (2d Cir. 2012), and that “[t]he incidents of allegedly offensive

conduct must also be ‘more than episodic; they must be sufficiently continuous and concerted in

order to be deemed pervasive,’” Holtz v. Rockefeller & Co., 258 F.3d 62, 75 (2d Cir. 2001)

(quoting Perry v. Ethan Allen, Inc., 115 F.3d 143, 149 (2d Cir.1997)). Hostile work environment




                                                 14
          Case 1:19-cv-06242-JMF Document 64 Filed 11/23/20 Page 15 of 19




claims are evaluated by looking at all of the circumstances, which may include the “frequency of

the discriminatory conduct; its severity; whether it is physically threatening or humiliating, or a

mere offensive utterance; and whether it unreasonably interferes with an employee’s work

performance.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 23 (1993). Further, “a plaintiff alleging

a hostile work environment claim must also establish that ‘the conduct at issue was not merely

tinged with offense connotations, but actually constituted discrimination because of’” race or

another protected category. Browne v. City Univ. of N.Y., 419 F. Supp. 2d 315, 330 (E.D.N.Y.

2005) (quoting Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 81 (1998)), aff’d sub

nom. Browne v. Queen’s Coll. City Univ. of N.Y., 202 F. App’x 523 (2d Cir. 2006) (summary

order).

          Applying these standards here, the Court concludes that Kalia’s allegations do not clear

the plausibility bar. Kalia claims that he was “strip[ed] of [his] duties”; precluded from teaching

graduate courses and sitting on committees; given “an office virtually on top of one of his

antagonists”; and “subjected to routine denigration and spiteful looks.” FAC ¶ 191. Kalia also

claims that the denial of his salary supplement, the delay in processing his distinguished

professorship bid, and other instances of “harassment and treatment faced by other minorities”

contributed to a hostile work environment. Id.; Pl.’s Opp’n 17. But conclusory assertions aside,

Kalia does not plausibly allege that any of this treatment was due to his race or national origin.

See Alfano v. Costello, 294 F.3d 365, 377 (2d Cir. 2002) (“Everyone can be characterized by sex,

ethnicity, or (real or perceived) disability; and many bosses are harsh, unjust, and rude. It is

therefore important in hostile work environment cases to exclude from consideration personnel

decisions that lack a linkage or correlation to the claimed ground of discrimination.”); Pouncy v.

Advanced Focus LLC, No. 15-CV-6260 (JMF), 2017 WL 4280949, at *5 (S.D.N.Y. Sept. 25,




                                                  15
        Case 1:19-cv-06242-JMF Document 64 Filed 11/23/20 Page 16 of 19




2017), aff’d, 763 F. App’x 134 (2d Cir. 2019) (summary order) (dismissing hostile work

environment claims for similarly failing to establish a connection between the plaintiff’s

protected characteristics and purported hostile actions against him). Kalia’s subjective beliefs to

the contrary are “insufficient to satisfy his burden at the pleading stage.” Lenart v. Coach, Inc.,

131 F. Supp. 3d 61, 68 (S.D.N.Y. 2015) (internal quotation marks omitted). Nor do Kalia’s

allegations, taken together, show that Defendants’ conduct was sufficiently severe or pervasive

to create a hostile work environment. Davis-Molinia v. Port Auth. of N.Y. & N.J., No. 08-CV-

7584 (GBD), 2011 WL 4000997, at *11 (S.D.N.Y. Aug. 19, 2011) (finding that “diminished

[job] responsibilities,” “exclu[sion] from staff meetings,” deliberate “avoid[ance],” “yell[ing]

and talk[ing] down to,” and an increased workload of menial tasks, among other factors, was not

enough to show that the defendants’ conduct was sufficiently severe or pervasive), aff’d, 488 F.

App’x 530 (2d Cir. 2012) (summary order). Thus, the hostile work environment claim must be

and is dismissed.

B. Kalia’s State-Law Claims

       That leaves only Kalia’s state-law claims. In light of the dismissal of the federal claims,

the Court declines to exercise supplemental jurisdiction over these claims. A district court “may

decline to exercise supplemental jurisdiction over [a pendent state law claim] if . . . the district

court has dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3).

The statute does not create “a mandatory rule to be applied inflexibly in all cases.” Carnegie-

Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988). Nevertheless, “in the usual case in which

all federal-law claims are eliminated before trial, the balance of factors to be considered under

the pendent jurisdiction doctrine — judicial economy, convenience, fairness, and comity — will

point toward declining to exercise jurisdiction over the remaining state-law claims.” Id.; see also




                                                  16
        Case 1:19-cv-06242-JMF Document 64 Filed 11/23/20 Page 17 of 19




Kolari v. N.Y.-Presbyterian Hosp., 455 F.3d 118, 123 (2d Cir. 2006) (reversing a district court

decision to retain supplemental jurisdiction over state law claims after dismissal of the federal

claim, citing “the absence of a clearly articulated federal interest”); Marcus v. AT&T Corp., 138

F.3d 46, 57 (2d Cir. 1998) (“In general, where the federal claims are dismissed before trial, the

state claims should be dismissed as well.”); Anderson v. Nat’l Grid, PLC, 93 F. Supp. 3d 120,

147 (E.D.N.Y. 2015) (“In the interest of comity, the Second Circuit instructs that absent

exceptional circumstances, where federal claims can be disposed of pursuant to Rule 12(b)(6) or

summary judgment grounds, courts should abstain from exercising pendent jurisdiction.”

(internal quotation marks omitted) (citing cases)).

       Here, there is no basis to depart from that general rule favoring dismissal of the state,

municipal, and common law claims. See In re Merrill Lynch Ltd. P’ships Litig., 154 F.3d 56, 61

(2d Cir. 1998) (citing United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966)). Kalia’s

NYCHRL claims, for example, are subject to a different standard and must be analyzed

separately. See, e.g., Mihalik v. Credit Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 109 (2d

Cir. 2013) (noting that NYCHRL claims “require[] an independent analysis”). And while Title

VII and NYSHRL claims are subject to the same substantive standards, see Soloviev v.

Goldstein, 104 F. Supp. 3d 232, 246 (E.D.N.Y. 2015), they are governed by different statutes of

limitations, see id., so Kalia’s NYSHRL claims relating to his 2015 bid for a distinguished

professorship may well be timely. In light of that, Kalia’s state and local claims present

questions “best left to the courts of the State of New York.” Giordano v. City of New York, 274

F.3d 740, 754 (2d Cir. 2001) (declining to reach the question whether the plaintiff had a valid

claim under the NYSHRL and NYCHRL after dismissing his federal claim); Brief v. Albert

Einstein Coll. of Med., 423 F. App’x 88, 92-93 (2d Cir. 2011) (summary order) (affirming




                                                 17
        Case 1:19-cv-06242-JMF Document 64 Filed 11/23/20 Page 18 of 19




dismissal of the plaintiff’s federal claims and declining to decide his claims under state and city

law on the ground that they were “arguably governed by different legal standards” and the

relevant law of New York was “still developing”); St. Juste v. Metro Plus Health Plan, 8 F.

Supp. 3d 287, 334 (E.D.N.Y. 2014) (declining supplemental jurisdiction over a NYCHRL claim

after dismissing claims under Title VII and the NYSHRL). Given the relatively early state of the

case, the traditional “values of judicial economy, convenience, fairness, and comity” that the

Court must consider do not counsel in favor of exercising jurisdiction. Carnegie-Mellon

Univ., 484 U.S. 343 at 350. Accordingly, Kalia’s remaining claims are dismissed without

prejudice.

                                          CONCLUSION

       For the reasons stated above, the Court GRANTS Defendants’ motion and dismisses all

of Kalia’s claims, albeit without prejudice to refiling the state- and local-law claims in state

court. Additionally, the Court declines to grant Kalia leave to amend sua sponte. Although

leave to amend a pleading should be freely given “when justice so requires,” Fed. R. Civ. P.

15(a)(2), “it is within the sound discretion of the district court to grant or deny leave to amend,”

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007). The Court has already

granted Kalia leave to amend, see ECF No. 29, and he now neither seeks leave to amend nor

suggests that he possesses additional facts that could cure the defects in his dismissed claims,

see, e.g., Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000); Fischman v. Mitsubishi Chem.

Holdings Am., Inc., No. 18-CV-8188 (JMF), 2019 WL 3034866, at *7 (S.D.N.Y. July 11, 2019)

(declining to grant leave to amend as to certain claims in the absence of any suggestion that

additional facts could remedy defects in the plaintiff’s pleading). Furthermore, Kalia was on

notice of Defendants’ arguments when he filed the Complaint in response to Defendants’




                                                 18
        Case 1:19-cv-06242-JMF Document 64 Filed 11/23/20 Page 19 of 19




original motion to dismiss, and he was expressly warned that he would “not be given any further

opportunity” to amend the Complaint. See ECF No. 29, at 1. In light of these circumstances, the

Court will not sua sponte grant leave to amend. See, e.g., Overby v. Fabian, No. 17-CV-3377

(CS), 2018 WL 3364392, at *14 (S.D.N.Y. July 10, 2018) (“Plaintiff’s failure to fix deficiencies

in his previous pleading, after being provided ample notice of them, is alone sufficient ground to

deny leave to amend sua sponte.”); see also Nat’l Credit Union Admin. Bd. v. U.S. Bank Nat’l

Ass’n, 898 F.3d 243, 257-58 (2d Cir. 2018) (“When a plaintiff was aware of the deficiencies in

his complaint when he first amended, he clearly has no right to a second amendment even if the

proposed second amended complaint in fact cures the defects of the first.” (alteration and internal

quotation marks omitted)).

       The Clerk of Court is directed to terminate ECF No. 33, to enter judgment in favor of

Defendants, and to close this case.


       SO ORDERED.

Dated: November 23, 2020                          __________________________________
       New York, New York                                  JESSE M. FURMAN
                                                        United States District Judge




                                                19
